Blackford, J.
Indictment against a justice of the peace for not filing a certificate of the solemnization of a marriage, &c. The Circuit Court, on the defendant’s motion, quashed the indictment.
. Two objections are made to the indictment. 1. It'does not state that the marriage license was sealed; 2. It does not give the name of the clerk who issued the license.
These objections are not well founded. The offence is for not filing in the clerk’s office a certificate of the solemnization of the marriage,, within the proper time. It is riot material to the offence; that a license should have.issued.

Per Curiam.

The judgment is reversed with costs. Cause remanded, &c.